       Case 4:09-cv-05796-CW Document 1231 Filed 12/24/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   KELLY A. SAMSON
     Acting Supervising Deputy Attorney General
 4   LE-MAI D. LYONS
     Deputy Attorney General
 5   State Bar No. 285756
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3750
 7    Fax: (415) 703-5843
      E-mail: LeMai.Lyons@doj.ca.gov
 8   Attorneys for Defendants

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                           EUREKA DIVISION
12

13

14   TODD ASHKER, et al.,                                    4:09-cv-05796 CW (RMI)

15                                         Plaintiffs,       DEFENDANTS’ ADMINISTRATIVE
                                                             MOTION TO FILE UNDER SEAL
16                  v.                                       DEFENDANTS’ MOTION TO EXCLUDE
                                                             PLAINTIFFS’ EXPERTS ON TODD
17                                                           ASHKER’S RETALIATION CLAIM
     GOVERNOR OF THE STATE OF
18   CALIFORNIA, et al.,

19                                       Defendants.
20

21         Under this District’s Civil Local Rules 7-11 and 79-5 and General Order 62, Defendants

22   move to file under seal an unredacted version of Defendants’ motion to exclude Plaintiffs’ experts

23   on Todd Ashker’s retaliation claim, an unredacted version of the Kelly A. Samson declaration

24   supporting Defendants’ motion, and the exhibits attached to the declaration.

25         Defendants’ motion papers concern Plaintiff Ashker’s housing and confidential information

26   implicating inmate safety and institutional security. Disclosure of this material in Defendants’

27   motion and supporting documents would reveal sensitive inmate information, and publish details

28   related to inmate housing issues and the investigative and deliberative process used by
                                                         1
                                                 Defs.’ Admin. Mot. File Under Seal (4:09-cv-05796 CW (RMI))
       Case 4:09-cv-05796-CW Document 1231 Filed 12/24/19 Page 2 of 2



 1   Defendants and the institution to make inmate housing recommendations. The Court has

 2   previously filed under seal the parties’ submissions related to Ashker’s housing and retaliation

 3   allegations, including the Court’s orders addressing those issues. (See, e.g., ECF Nos. 710, 865-

 4   66, 877, 1148, 1169-71, 1190, 1194, 1200, 1201, 1202, 1203.)

 5         Accordingly, Defendants request that the Court grant their administrative motion to file

 6   under seal.

 7   Dated: December 24, 2019                             Respectfully submitted,
 8                                                        XAVIER BECERRA
                                                          Attorney General of California
 9                                                        ADRIANO HRVATIN
                                                          Supervising Deputy Attorney General
10
                                                          /s/ Le-Mai D. Lyons
11                                                        LE-MAI D. LYONS
                                                          Deputy Attorney General
12                                                        Attorneys for Defendants
13   SF2012204868
     21755379.docx
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                                                 Defs.’ Admin. Mot. File Under Seal (4:09-cv-05796 CW (RMI))
